Order entered March 8, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00061-CV

 YAKELYN RUBIO GALINDO, TRAVIS YOUNG, SAUL PEREA, RICHARD ACEBO,
 EMILY FORD, DAVID HASHEMI SEDDIGHZADEH, ANGELA BENTON, ALYSSA
                     MOEBUS, ET AL., Appellants

                                                V.

   NORMAN GARNER, INDIVIDUALLY, AND AS REPRESENTATIVES OF THE
 ESTATE OF AMY GARNER, DEC'D AND AS NEXT FRIEND OF SOPHIA GARNER,
                  FELICIA GARNER, ET AL., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-03385

                                            ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Before the Court is appellees’ motion for a thirty-day extension of time to file appellees’

brief. We GRANT the motion in part. Appellees’ brief shall be filed by March 25, 2019. This

appeal is an accelerated appeal requiring the Court to render judgment no later than the 120th

day after the appeal is perfected. TEX. CIV. PRAC. & REM. CODE ANN. § 15.003(c)(2). Here, the

Court must render judgment by May 14, 2019. Accordingly, we caution appellees that no further

extensions of time to file their brief will be granted absent extraordinary circumstances.
/s/   BILL WHITEHILL
      PRESIDING JUSTICE